Citation Nr: 0737443	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-37 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, in which the RO determined that new and 
material evidence had not been received to reopen a 
previously denied claim for service connection for a low back 
disability (characterized as low back pain).  The veteran 
disagreed with this decision later that same month.  

It appears that, in a Statement of the Case (SOC) issued to 
the veteran and his service representative in September 2004, 
the RO reopened the claim for service connection for a low 
back disability (characterized as low back pain, lumbar 
stenosis, with lumbar radiculopathy) and denied this claim on 
the merits.  However, the Board does not have jurisdiction to 
consider a claim that has been previously adjudicated unless 
new and material evidence is presented.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, although 
the RO has reviewed this claim on a de novo basis, the issue 
is as stated on the title page.

The veteran perfected a timely appeal in October 2004 and 
requested a Board hearing.  In November 2004, the veteran 
withdrew his Board hearing request and instead requested an 
RO hearing, which was held in March 2005.  See 38 C.F.R. 
§ 20.704. 

In November 2007, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) (2007).

Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The reopened claim of service connection for a low back 
disability is addressed further in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development.  VA will notify you if further action is 
required on your part.



FINDINGS OF FACT

1.  In a November 1948 rating decision, the RO denied the 
veteran's claim of service connection for low back pain; this 
decision was not appealed.

2.  Evidence received since the November 1948 RO decision, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for a low back disability and raises a 
reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The November 1948 RO decision, which denied the veteran's 
claim for service connection for low back pain, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for a low back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In connection with the claim to reopen, the RO satisfied the 
duty to notify in a pre-adjudication May 2004 letter which 
defined new and material evidence, advised the veteran of the 
reasons for the prior denial of the claim of service 
connection, and noted the evidence needed to substantiate the 
underlying claim of service connection.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard in not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Because the Board has determined in this decision 
that evidence submitted since the last final denial warrants 
reopening of the claim for service connection for a low back 
disability and is remanding the claim for further 
development, any failure to notify and/or develop this claim 
under the VCAA cannot be considered prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the RO.  VA need not 
conduct an examination with respect to the claim of whether 
new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  However, in this case, 
the RO offered the veteran an examination in April 2005.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; the veteran has not contended otherwise.  Thus, VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Evidence

In a November 1948 rating decision, the RO denied the 
veteran's claim for service connection for a low back 
disability (characterized as low back pain).  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2007).  Because the veteran did not appeal the 
November 1948 rating decision, it became final.

The claim for entitlement to service connection for a low 
back disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim for 
service connection for a low back disability in September 
2002.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final rating 
decision in November 1948 consisted of the veteran's service 
medical records.  The RO determined that no residuals of low 
back pain had been shown on physical examination at the 
veteran's discharge from active service in January 1946 and 
that this disability had not been incurred due to combat.  
Accordingly, in the absence of a medical nexus between the 
veteran's claimed low back pain and active service, the claim 
was denied.

In September 2002, the veteran applied to reopen his 
previously denied claim for service connection for a low back 
disability.  With respect to the veteran's application to 
reopen his previously denied service connection claim for a 
low back disability, the Board finds that the veteran has 
submitted evidence that is not cumulative of other evidence 
of record, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating this claim.

The newly submitted evidence includes a copy of the veteran's 
honorable discharge, his post-service private treatment 
records, his March 2005 RO hearing testimony, a copy of his 
Purple Heart Medal award, and a report of VA examination in 
April 2005.  Attached to the veteran's September 2002 
application to reopen his service connection claim for a low 
back disability was a copy of his honorable discharge showing 
active service in the Asiatic-Pacific Theater of Operations 
during World War II, participation in action against the 
Japanese on Tarawa Atoll, Saipan, Tinian, and Okinawa, and 
receipt of the Purple Heart Medal.  In April 2003, the 
veteran submitted a copy of a letter indicating that he had 
been awarded the Purple Heart Medal on November 20, 1944, for 
wounds received in action on Saipan, Marianas Islands, on 
November 16, 1944.  

The veteran's post-service private treatment records show 
outpatient treatment beginning in 1999 for a variety of low 
back problems, including low back pain, severe lumbar 
stenosis, lumbar radiculopathy and peripheral neuropathy with 
peripheral vascular disease, and grade II spondylolisthesis 
at L5-S1.    

The April 2005 VA examination report contains a diagnosis of 
degenerative disc disease of the thoracolumbar spine.  The VA 
examiner noted that, although the veteran reported injuring 
his back and being treated for a back condition on several 
occasions during active service, no low back pain was found 
on VA examination in January 1946 or in other records.  The 
VA examiner concluded that the issue of whether the veteran's 
current low back pain was related to active service could not 
be resolved without resorting to speculation.

The evidence that was of record at the time of the November 
1948 RO decision did not contain evidence of any current low 
back disability that could be attributed to active service.  
It appears that the veteran's honorable discharge certificate 
and letter acknowledging receipt of the Purple Heart Medal 
also were not of record in November 1948; a U.S. Marine Corps 
Report of Separation (NAVMC 78-PD), date-stamped as received 
at the RO in February 1946, shows only the veteran's dates of 
active service and his military occupational specialty (MOS).  
However, as noted, the evidence (service medical records) 
that was of record in November 1948 showed no residuals of a 
low back disability at the veteran's discharge physical 
examination in January 1946.  

The veteran has offered testimony in his March 2005 RO 
hearing and contentions in other lay statements submitted to 
VA in which he argued that he incurred his currently 
diagnosed chronic low back disability during active combat 
service in the Marianas Islands.  In this regard, the Board 
recognizes the veteran's honorable wartime service, including 
his service in the Asiatic-Pacific Theater of Operations 
during World War II, and that he received the Purple Heart 
Medal for wounds incurred during such service.

The Board observes that the VA examiner was unable to 
determine in April 2005 whether the veteran's current 
degenerative disc disease of the thoracolumbar spine was 
related to active service without resorting to speculation.  
This opinion is new evidence and raises a reasonable 
possibility that the veteran's current low back disability is 
related to active service.  At the time of the November 1948 
rating decision, the evidence did not show any current low 
back disability that could be related to active service.  The 
new evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disability, and raises a 
reasonable possibility of substantiating this claim.  38 
C.F.R. § 3.303.  New evidence is sufficient to reopen a claim 
if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for a low back 
disability is reopened.


ORDER

The claim for service connection for a low back disability is 
reopened.  To that extent only, the appeal is allowed.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for a low back 
disability.  After ensuring compliance with the VCAA, the RO 
must readjudicate the claim on a de novo basis.

The RO should obtain another examination that includes an 
opinion addressing the contended causal relationship between 
active combat service and the veteran's current low back 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4).  In this regard, the Board 
notes that the veteran testified at his March 2005 RO hearing 
that he had injured his back during active combat service 
while loading supplies and heavy fuel drums in Saipan, 
Marianas Islands, during World War II.  The VA examiner's 
April 2005 opinion, presumed credible for the purposes of 
reopening, stated that a nexus opinion between active service 
and the veteran's current low back disability could not be 
provided without resorting to speculation.  

The RO also should obtain the veteran's up-to-date VA and 
private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. §§ 
5102, 5103, and 5103A, and any other 
applicable legal precedent.  

2.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for a low back disability 
since his separation from service.  Obtain 
outstanding VA treatment records that have 
not already been associated with the 
claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  A copy of any negative 
response(s) should be included in the 
claims file.

3.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the current nature and likely 
etiology of his low back disability.  The 
claims folder should be made available to 
the examiner for review.  Based on the 
examination and review of the record, the 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any currently diagnosed disability 
affecting the low back began during 
service or is causally linked to any 
incident or finding recorded during 
service, including as a result of lifting 
heavy fuel drums and other supplies while 
on active combat service in Saipan, 
Marianas Islands, in World War II. 

4.  Thereafter, readjudicate the claim for 
service connection for a low back 
disability on a de novo basis.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


